Exhibit 10.4

FIFTH AMENDMENT
TO
BUSINESS LOAN AGREEMENT


This FIFTH AMENDMENT TO BUSINESS LOAN AGREEMENT (this “Fifth Amendment”) is
dated as of January 10, 2011 (the “Fifth Amendment Effective Date”), by and
between CEDAR RAPIDS BANK & TRUST COMPANY (the “Lender”) and MACC Private
Equities, Inc., f/k/a MorAmerica Capital Corporation (the “Borrower”).


RECITALS:


WHEREAS, the Borrower and the Lender are parties to (i) that certain Business
Loan Agreement dated as of August 30, 2007 as amended by an Omnibus Amendment,
Consent and Waiver dated April 29, 2008, and a Second Amendment to Business Loan
Agreement and Security Agreements dated as of August  14, 2009, and a Third
Amendment to Business Loan Agreement dated as of March 31, 2010, and a Fourth
Amendment to Business Loan Agreement dated as of August 16, 2010 (collectively
the “Loan Agreement”); (ii) the Commercial Security Agreement, dated as of
August 30, 2007 as amended by an Omnibus Amendment, Consent and Waiver dated
April 29, 2008 and a Second Amendment to Business Loan Agreement and Security
Agreements dated as of August 14, 2009 (the “Commercial Security Agreement”);
and (iii) the Commercial Pledge and Security Agreement dated as of August 30,
2007, as amended by an Omnibus Amendment, Consent and Waiver dated April 29,
2008 and a Second Amendment to Business Loan Agreement and Security Agreements
dated as of August 14, 2009 (the “Commercial Pledge and Security Agreement” and,
together with the Loan Agreement, the Commercial Security Agreement and the
Related Documents, the “Operative Documents”); and


WHEREAS, Borrower and the Lender desire to extend the due date of the
Indebtedness to July 10, 2011 and delete certain covenants set forth in the Loan
Agreement.


AMENDMENTS


NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:


SECTION 1.                      DEFINITIONS.  All terms contained in this Fifth
Amendment and not otherwise defined shall have the meanings assigned to them in
the Loan Agreement.  After the Fifth Amendment Effective Date, all references in
the Loan Agreement, as amended, to “this Agreement,” “herein,” “hereunder,” and
words of similar import shall be deemed to be references to the Loan Agreement
as amended hereby.  References in the Operative Documents to the Loan Agreement
shall be deemed to refer to the Loan Agreement as so amended.


SECTION 2.                      AMENDMENTS TO THE LOAN AGREEMENT.  The Bank and
Borrower hereby agree, effective upon the Fifth Amendment Effective Date, that
the Loan Agreement shall be amended as follows:


2.1           The Section of the Loan Agreement entitled “Definitions” is
amended by deleting the definitions of “Capital Transaction”, “Liquidity” and
“Rights Offering” where they appear therein and inserting the following
definition in appropriate alphabetical order:


Fifth Amendment Effective Date.  The words “Fifth Amendment Effective Date” mean
the effective date of the Fifth Amendment as set forth therein.







 
- 1 -

--------------------------------------------------------------------------------

 

       2.2           The Section of the Loan Agreement entitled “Affirmative
Covenants” is amended by deleting the paragraphs beginning with “Minimum
Liquidity:”, “Rights Offering:”, “Deposit of Rights Offering Proceeds:”,
“Capital Transaction:” and “Deposit of Capital Transaction Proceeds:” set forth
therein.


SECTION 3.                      EXIT FEE.  A fee of $37,500.00 will be due from
Borrower to Lender upon final payoff of the Note.  This EXIT FEE replaces the
EXIT FEE required in Section 4 of the Second Amendment to the Business Loan
Agreement and Security Agreements dated August 14, 2009.


SECTION 4.                      EFFECT OF AMENDMENT.  Any terms of the Loan
Agreement or any documents that have not been expressly modified or amended by
this Fifth Amendment are hereby ratified and confirmed and shall remain in full
force and effect between the parties.


SECTION 5.                      COUNTERPARTS.  This Fifth Amendment may be
executed in any number of separate counterparts, each of which when so executed
and delivered shall be an original, but all of which taken together shall
constitute one (1) instrument.  Any of the parties hereto may execute this Fifth
Amendment by signing any such counterpart.


SECTION 6.                      CONSTRUCTION.  This Fifth Amendment shall be
governed by and construed in accordance with the law of the State of
Iowa.  Section and paragraph headings contained herein are for the convenience
of reference only, and shall not be construed as to affect the interpretation or
construction of any substantive provision of this Fifth Amendment.


SECTION 7.                      ACKNOWLEDGMENT.  Borrower hereby acknowledges
receipt of a copy of this Fifth Amendment.


IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE ALSO APPLIES TO ANY OTHER LOAN AGREEMENTS NOW IN EFFECT
BETWEEN YOU AND THIS LENDER.


[Signature Page Follows]







 
- 2 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Fifth Amendment
as of the day and year first above written.
 
MACC PRIVATE EQUITIES, INC.   
f/k/a MorAmerica Capital Corporation 
 
 
   
CEDAR RAPIDS BANK & TRUST
COMPANY
 
By: /s/  Travis Prentice  
   
By: /s/ John Hall
 
Name: Travis Prentice  
   
Name:  John Hall
 
Title: President and Chief Executive Officer 
   
Title:  Asst. Vice President
 




         
By:  /s/ Derek J. Gaertner
   
 
 
Name: Derek J. Gaertner
       
Title: Chief Financial Officer
       

 
 

 



 


 
- 3 -

--------------------------------------------------------------------------------

 
